Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 01/26/2021, the following occurred: Claims 1, 5, 8-10, 14, and 17-19 have been amended.
Claims 1-20 are pending and have been examined.

Claim Objections
Claim 10 and 19 each recite “users at three or more healthcare entities that provide services to the given patient other than the given patient”, but the given patient is the given patient. The Examiner interprets the recited negative limitation “other than the given patient” as modifying “users” instead of the “given patient”. Appropriate correction is required.
By virtue of their dependence on claim 10 or 19, the objection to claims 10 and 19 also applies to dependent claims 11-18 and 20.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “communication platform is configured to” in claims 1 and 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim limitation of “communication platform is configured to” corresponds to element 110 in the Specification (see para. 0033), and the corresponding structure is hardware, which is specified as general hardware and/or remote storage (i.e., a local or remote storage device) (see para. 0035).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected for lacking written description.
Claims 1-20 are rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of either “a user other than a given patient” (claim 1) or “users at three or more healthcare entities that provide services to the given patient other than the given patient” (claims 10 and 19). This is a new matter rejection.
The Applicant’s Specification (at pg. 3, para. 0004, “entity-specific information that is neither synchronized between the three or more healthcare entities nor visible to users at a healthcare entity other than a healthcare entity that owns the entity-specific information”) fails to provide support for this limitation. There is no disclosure describing that the user at a healthcare entity cannot be the patient. Users appear to be inclusive of any human “user” physically present at or electronically registered with the “healthcare entity”. The patient cannot be readily excluded.
Further, this appears to be a negative limitation used to overcome the prior art. Regarding negative limitations, MPEP states that: "Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, 
	By virtue of their dependency on claim 1 or 10 or 19, the rejection of claims 1 and 10 and 19 also applies to dependent claims 2-9, 11-18, and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “three or more entities other than the given patient”. Entities are described in the Specification (see para. 0007-0008) as institutional entities (i.e., EMS services). It is unclear how a patient can be an institutional entity. Appropriate correction is required.
By virtue of their dependence on claim 1, the rejection of claim 1 also applies to dependent claims 2-9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10, and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 19 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). The identified abstract idea is a method for exchanging medical information between healthcare entities operating in respective facilities, comprising (claim 10 being representative):
establishing a dedicated communication channel associated with a given patient over which users at three or more healthcare entities that provide services to the given patient other than the given patient exchange medical information associated with the given patient;
initiating, […] operated by a user other than the given patient at a first one of the three or more healthcare entities, a first request to share medical information associated with the given patient with […] operated by a user other than the given patient at a second one of the three or more healthcare entities;
sharing, by an inter-facility communication platform over the dedicated communication channel and in response to detecting the first request, a first portion of an aggregate healthcare record associated with the given patient with […] operated by a user other than the given patient at the second healthcare entity, wherein the first portion of the aggregate healthcare record shared is dependent on medical information sharing rules defining:
shared information in the aggregate healthcare record that is automatically synchronized between the three or more healthcare entities when added or modified […] at one of the three or more healthcare entities;
linked information in the aggregate healthcare record that is not synchronized between the three or more healthcare entities but is visible to users at the three or more healthcare entities regardless of the one of the three or more healthcare entities at which it was added or modified in the aggregate healthcare record; and
entity-specific information in the aggregate healthcare record that is neither synchronized between the three or more healthcare entities nor visible to users at a healthcare entity other than a healthcare entity that owns the entity-specific information;
initiating, […] operated by a user other than the given patient at the first healthcare entity, a second request to share medical information associated with the given patient with […] operated by a user other than the given patient at a third one of the three or more healthcare entities; and
sharing, by the inter-facility communication platform over the dedicated communication channel and in response to detecting the second request, a second portion of the aggregate healthcare record associated with the given patient with […] operated a user other than the given patient at the third healthcare entity, wherein the second portion of the aggregate healthcare record shared is dependent on the medical information sharing rules and is different from the first portion of the aggregate healthcare record.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a system comprising a communication platform, data store, and rules repository (claims 1), and a non-transitory computer readable memory media and one or more processors (claim 19). That is, other than reciting a system comprising a communication platform, data store, and rules repository (interpreted as a computer) (claim 1) and a non-transitory computer readable memory media and one or more processors (claim 19), the claimed invention amounts to a human following a series of rules or steps to manage an aggregated healthcare record with one or more other individuals. For example, but for the client computing device(s), the claims encompass a person communicating with another person to exchange medical information using a computer. Likewise, but for the non-transitory computer readable memory media, the claims encompass a person interacting with a computer to exchange medical information with another person interacting with another computer. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interaction between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
 a system comprising a communication platform, data store, and rules repository (interpreted as a computer) (claim 1) and a non-transitory computer readable memory media and one or more processors (claim 19) that implement the identified abstract idea. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of client computing device(s) and a communication channel (claims 1, 10, and 19) that collect, transmit and/or output data. The additional element is described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amount to the mere collection, transmission, and output of data, which are each a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims under the broadest reasonable interpretation potentially recite abstract methods or an additional element (i.e., a potential additional element) for automatically synchronizing information. Data synchronization is the process of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system comprising a communication platform, data store, and rules repository (interpreted as a computer) (claim 1) and a non-transitory computer readable memory media and one or more processors (claim 19) to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of client computing device(s) and a communication channel (claims 1, 10, and 19) (i.e., devices that collect, transmit, and/or output data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, 
Also discussed above with respect to integration of the abstract idea into a practical application, the potential additional element of automatically synchronizing information would be considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Haras et al. (2005) and (n.a.) (2012) (hereinafter GDSN®) indicate that data synchronization methods and technology are well-understood, routine, conventional concepts. Haras (2007) indicates that data synchronization has been used to ensure exchange and access to EHR (electronic health record) data in a distributed patient record environments using one-way and two-way communication methods (see Abstract; and pg. 2, Background, para. 1-3). GDSN® indicates that data synchronization has been used to automatically ensure that information remains reliable, accurate, properly formatted, and up-to-date (see pg. 5, Executive Summary, para. 1, Ln. 5-6). Further, the prior art of record indicates that data synchronization of patient directed data and electronic health records are well-understood, routine, and conventional activity (see Dempers et al., US 2018/0039737; Schlapfer et al., US 2017/0048323; and Raduchel et al., US 2017/0161439). “Well-understood, routine and conventional 

Claims 2-9, 11-18, and 20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim(s) 2-7, 9, 11-16, 18, and 20 merely further describe(s) the abstract idea (e.g. the datasets, e.g. data collection, e.g. calculations, e.g. supervised learning).

Claim(s) 8 and 17 merely further describe(s) the additional element(s) of automatically synchronizing information (see analysis, supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (US 10,169,607) in view of Reid et al. (US 2016/0277374).

Re. CLAIM 1, Sheth teaches a system for exchanging medical information between healthcare entities operating in respective facilities (The Examiner interprets healthcare entities as including healthcare facilities), comprising:
an inter-facility communication platform (Fig. 1 and associated text teaches a Service Platform for healthcare. Col. 20, Ln. 27 teaches a web site powered by the platform.);
a plurality of client computing devices, each configured to be operated by a user other than a given patient at a respective one of three or more healthcare entities that provide services to the given patient (Fig. 1 teaches users 10 and client devices 20. Fig. 1 teaches devices 20 are associated with users 10 (operated). Fig. 2B teaches data entry. The Examiner interprets data entry as performed at a healthcare facility with access to the internet. Fig. 1 and 2-A teaches users who are not the patient.);
a data store comprising an aggregate healthcare record associated with the given patient, the aggregate healthcare record including (Col. 5, Ln. 29-32 teaches a local hub that aggregates patient data from one or more devices and one or more patients. Fig. 3 and associated text teach using the invention to create, store, edit, and share information (aggregated patient data) in the platform. Col. 3, Ln. 26 teaches a patient creating, updating, and sharing data stored in the patient’s data repository.):
demographic data entered by one or more users at one or more of the three healthcare entities other than the given patient and describing the given patient (Fig. 1 and 2-A teach users at 3 different healthcare facilities. Fig. 2-B teaches data entry into healthcare records. Col. 4, Ln. 48-56 teaches completing personal information consisting of demographics (e.g. age and gender) (describing the given patient), payments, and other information.);
entity-owned data owned by one of the three healthcare entities and associated with the given patient (Col. 10, Ln. 18-22 teaches the “authorized users”, patients who retain control (ownership) of their data and “authorized recipients”, users such as healthcare providers or office staff that are allowed access to patient data. Col. 10, Ln. 39-44 teaches HIPAA regulations. Fig. 1 teaches devices 20 used at a facility. The Examiner interprets these devices as property of a healthcare facility and as storing entity-owned data among other things. Alternately, the Examiner interprets the patient as not retaining control of their data. The Examiner notes that “entity-owned data” appears to be non-functional material since it is not utilized further in the claims.); and
data representing information sharing requests exchanged between users at the three or more entities other than the given patient on behalf of the given patient (Fig. 18-B and associated text, Col. 21, Ln. 54-55 teaches data export (exchange) setup and rules. Col. 11, Ln. 43-45 teaches all user interactions are captured in an audit trail while the shared information is also available for future reference in a history log. The Examiner interprets the history log as data representing information sharing requests exchanged between client devices. Fig. 2A and associated text teaches healthcare workers, physicians, and administrators at three or more healthcare facilities (users). The Examiner interprets client devices as sharing information between facilities and the platform.); and
a rules […] comprising medical information sharing rules defining (Fig. 18B and associated text (Col. 21, Ln. 53-55) teaches (patient) data export rules set by an Admin. Abstract teaches data repository. The Examiner interprets data export rules as rules comprising medical information sharing rules.): 
shared information in the aggregate healthcare record that is automatically synchronized between the three or more healthcare entities when added or modified by a user at one of the three or more healthcare entities (Col. 13, Ln. 62-67 teaches patient vitals recordings can be shared automatically with connected authorized user devices to allow the patient to bring actual readings (synchronize shared information) over an extended time to healthcare providers (healthcare entities, such as the three healthcare facilities in Fig. 2A). The Examiner interprets the patient/user as recording vitals while physically present in one of the healthcare facilities. The Examiner interprets the automatic sharing as associated with rules.);
linked information in the aggregate healthcare record that is not synchronized between the three or more healthcare entities but is visible to users at the three or more healthcare entities regardless of the one of the three or more healthcare entities at which it was added or modified in the aggregate healthcare record (Fig. 2A and associated text (Col. 10, Ln. 10-22) teaches Forms/Profiles data in addition to Readings/Recordings data and authorized recipients at three healthcare facilities, who are allowed to access selected data (linked data). Col. 10, Ln. 32-34 teaches one copy of the patient data which is shared (linked, visible, not synchronized). Fig. 13, 17, and associated text teaches expiry of access tokens, accepting a shared profile, and redeeming access tokens. Col. 25, Ln. 43-51 teaches data in the user/patient profile includes data from (added by) external systems of authorized third parties, the one or more authorized recipients (of at least the three exemplary healthcare facilities in Fig. 2A), and the user/patient. The Examiner interprets adding as modifying. The Examiner notes that only one of these is required for the claim to be met.); and
entity-specific information in the aggregate healthcare record that is neither synchronized between the three or more healthcare entities nor visible to users at a healthcare entity other than a healthcare entity that owns the entity-specific information (Fig. 2A and associated text teach at least three healthcare facilities. Fig. 2-B teaches loading patient data into EHR, PHR, HMS, and PMS platforms and sharing the aggregated patient data (e.g. a PHR record) with a respective healthcare facility. The Examiner interprets data sent or not sent (e.g. an EHR record) from the respective healthcare facility as entity-specific information. The Examiner interprets information not sent as information not visible outside of the respective healthcare facility.);
wherein the communication platform is configured to (Col. 3, Ln. 42-47 teaches a platform connecting communication devices of patients and medical service providers.):
establish a dedicated communication channel over which users at the three or more entities other than the given patient exchange medical information associated with the given patient from the aggregate healthcare record in the data store (Col. 9, Ln. 32-33, 49 teach the platform comprises dedicated hardware/software including dedicated servers. Col. 13, Ln. 19-20 teaches the dedicated serves reside in healthcare facility data centers. Col. 17, Ln. 10 teaches establishing device connection. Col. 24, Ln. 31-40 teaches group centric bidirectional data management through secure interfaces for exchange of data between user and authorized third party or recipient in a bidirectional controlled way. The Examiner interprets secure interfaces as dedicated communication channels for at least three healthcare facilities. Fig. 1 teaches users other than the patient using devices 20 to communicate with other hospital systems. Fig. 2-B teaches (aggregated) healthcare records stored in platforms 500. The Examiner interprets exchanged data as the PHR record.);
detect a first […] from a first one of the plurality of client computing devices operated by a user at a first one of the three or more healthcare entities to share information associated with the given patient with one or more users at a second one of the three of more healthcare entities over the dedicated communication channel (Abstract teaches detecting. Fig. 18A-B and associated text teaches patient data; and an automatic process for staff (users) of one healthcare facility to upload (share) authorized selected data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers). Fig. 1 and 2A teach users (at healthcare facilities) using computing devices (client computing devices).);
in response to detecting […], share a first portion of the aggregate healthcare record associated with the given patient with a second one of the plurality of client computing devices operated by a user at the second healthcare entity over the dedicated communication channel, wherein the first portion of the aggregate healthcare record shared is dependent on the medical information sharing rules (Fig. 18A-B and associated text teaches an automatic process for staff (users) of one healthcare facility (i.e., Healthcare Facility-1) to upload/export (share) authorized selected (patient) data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers). The Examiner interprets selected patient data as a portion of the patient data (a first portion, a second portion, etc.) Fig. 1 teaches users (at healthcare facilities) using computing devices (client computing devices) and a patient using a personal device. The Examiner interprets information shared via Wi-Fi and Internet from facilit(ies) to patient as using a dedicated communication channel as indicated by bidirectional lines in Fig. 1. Fig. 2A and associated text teaches Healthcare Facility-2. Fig. 18B and associated text teaches rule sets associated with data export; and exporting to systems (data centers) 1… n. The Examiner interprets n exports to n systems at n healthcare facility data centers as at least n requests.);
detect a second […] from a client computing device operated by a user at the first healthcare entity to share information associated with the given patient with one or more users at a third one of the three of more healthcare entities over the dedicated communication channel (see previous citations. Fig. 2A and associated text teaches Healthcare Facility-3.); and
in response to detecting the second […], share a second portion of the aggregate healthcare record associated with the given patient with a third one of the plurality of client computing devices operated by a user at the third healthcare entity over the dedicated communication channel, wherein the second portion of the aggregate healthcare record shared is dependent on the medical information sharing rules and is different from the first portion of the aggregate healthcare record (see previous citations. The Examiner interprets the healthcare records stored in platforms 500 as having multiple portions for selection for data exchange.)

Sheth does not explicitly teach a rules repository.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of patient data export rules with the teaching of Sheth, since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the patient/user data of the data repository for the platform data export rules. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Sheth does not explicitly teach a first or second request.
Reid does teach a first request and a second request ([0008] teaches properly authorized file access requests. The Examiner interprets at least two properly authorized file access requests as a first and a second properly authorized file access request.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the properly authorized file access requests of Reid to have authorized users other than the patient (i.e., “authorized recipients”) initiate the receiving process for patient data as taught by Sheth, with the motivation of promoting sharing of encrypted data within and between organizations, individuals, 

Re. CLAIM 2, Sheth/Reid teaches the system of claim 1, wherein:
the second healthcare entity is […] (Sheth Fig. 2A and associated text teaches Healthcare Facility-2 (second healthcare entity). Also, Sheth Fig. 1 and associated text teaches Third Party Services, Hospital Systems, and Interface Services. Also, Sheth Col. 1, Ln. 9 teaches service providers such as hospitals. The Examiner interprets Healthcare Facility-2 as a second healthcare entity. The Examiner notes that “patient receiving facility” is a non-functional label.);
the first request comprises a patient […] request from the first healthcare entity to the […] (The Examiner interprets Healthcare Facility-1 (the first healthcare entity) exporting/uploading data to Healthcare Facility-2 (the patient receiving facility). Reid [0008] teaches properly authorized file access requests. Reid Abstract teaches sharing of encrypted data within and between organizations (Sheth’s healthcare facilities) while allowing the information owner (i.e., the patient) to retain control of information access. The Examiner interprets a first properly authorized file access request as a first patient request. The Examiner notes that “handoff type” is a non-functional label.);
the third healthcare entity is […] (The Examiner interprets Healthcare Facility-3 as a third healthcare entity. The Examiner notes that “transporting agency” is a non-functional label.); and
 a patient […] request from the first healthcare entity to the […] to transport the given patient to the patient receiving facility (see previous citations. The Examiner notes that “handoff type” is a non-functional label. The Examiner notes that “to transport the given patient to the patient receiving facility” is an intended use of “the second request”. See also the Specification (at pg. 19, para. 0055, Ln. 1).)

Sheth/Reid may not teach a patient receiving facility, a patient “handoff type” request, or a “transporting agency”.
	However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the system teaches Sheth’s healthcare facility and Reid’s organization information/labels, substituting information/labels of the claimed invention healthcare entities and/or organization for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results (i.e., exchange of data between facilities having “authorized users” and/or “authorized recipients”, who have necessarily established a connection to Sheth’s platform). Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the healthcare facilities of the prior art with any other information/labels because the In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 3, Sheth/Reid teaches the system of claim 2, wherein:
	the patient receiving facility is a hospital, a nursing home, a rehabilitation facility, an assisted living facility, a free-standing emergency room, an urgent care facility, a surgical center, a lab, an imaging center, or a doctor's office (see previous citations. Sheth Fig. 1 and associated text teach hospital systems. The Examiner notes that “hospital”, “nursing home”, etc. are non-functional labels.);
	the third healthcare entity is an emergency medical services (EMS) agency, an ambulance service, a medical evacuation agency, or a medical helicopter transportation service (see previous citations. The Examiner notes that “emergency medical services agency”, “ambulance service”, etc. are non-functional labels.); and
	the first healthcare entity is a first responding agency, a transporting agency, or a patient receiving facility (see previous citations. The Examiner notes that “first responding agency”, “transporting agency”, etc. are non-functional labels.)

Re. CLAIM 4, Sheth/Reid teaches the system of claim 1, wherein:
	the first healthcare entity is a transporting agency (Sheth Fig. 2A teaches Healthcare Facility-1 (HC-1), HC-2, and HC-3. The Examiner interprets HC-1 as a transporting agency. The Examiner notes that “transporting agency” is a non-functional label.);
 is a medical control agency (The Examiner interprets HC-2 as a medical control agency. The Examiner notes that “medical control agency” is a non-functional label.); and
	the third healthcare entity is a patient receiving facility (The Examiner interprets HC-3 as a patient receiving facility. The Examiner notes that “patient receiving facility is a non-functional label.)

Re. CLAIM 5, Sheth/Reid teaches the system of claim 1, wherein:
	the second healthcare entity is a patient receiving facility (see previous citations. Sheth Fig. 2A teaches Healthcare Facility-1 (HC-1), HC-2, and HC-3 (i.e., healthcare entities). The Examiner interprets HC-2 as a patient receiving facility. The Examiner notes that “patient receiving facility” is a non-functional label.);
	the third healthcare entity is a transporting agency (The Examiner interprets HC-3 as a transporting agency. The Examiner notes that “transporting agency” is a non-functional label.);
	the first request is a consult type request (see previous citations. The Examiner interprets Healthcare Facility-1 (the first healthcare entity) exporting/uploading data to Healthcare Facility-2 (the patient receiving facility). Reid [0008] teaches properly authorized file access requests. Reid Abstract teaches sharing of encrypted data within and between organizations, individuals, applications, and devices while allowing the information owner (i.e., the patient) to retain control of information access. The Examiner interprets Reid’s first properly authorized file access request as a consult type request. The Examiner notes that “consult type request” is a non-functional label.);
	the second request is a patient handoff type request to transport the given patient from the first healthcare entity to the patient receiving facility (see previous citations. The Examiner interprets Reid’s second properly authorized file access request as a patient handoff type request. The Examiner notes that “patient handoff type request” is a non-functional label. The Examiner notes that “to transport the given patient from the first healthcare entity to the patient receiving facility” is an intended use of “the second request”.); and
	the communication platform is further configured to detect, subsequent to detecting the first request and prior to detecting the second request, a third request from the client computing device operated by a user at the first healthcare entity to one or more users at the patient receiving facility, the third request being a patient handoff type request to transfer the given patient from the first entity to the patient receiving facility (see previous citations. Sheth Abstract teaches detecting a subsequent request. Reid [0008] teaches properly authorized file access requests. Reid Abstract teaches sharing of encrypted data within and between organizations, individuals, applications, and devices. The Examiner interprets Reid’s third properly authorized file access request (from HC-1 to HC-2) as subsequent to Reid’s first request. The Examiner notes that “patient receiving facility” and “patient handoff type request” are non-functional labels. The Examiner notes “to transfer the given patient from the first entity to the patient receiving facility” is an intended use of “a third request”.)

Re. CLAIM 6, Sheth/Reid teaches the system of claim 1, wherein:
	to share the first portion of the aggregate healthcare record with the second client computing device at the second healthcare entity, the communication platform is configured to define an entity-specific copy of the aggregate healthcare record for the second entity including the shared information defined by the medical information sharing rules and not including linked information added or modified by a healthcare entity other than the second healthcare entity or entity-specific information owned by a healthcare entity other than the second healthcare entity (Fig. 18A-B and associated text teaches an automatic process for staff (users) of one healthcare facility (i.e., HC-1) to upload/export (share) authorized selected (patient) data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers, e.g. EHR (electronic health records system) of HC-2). The Examiner interprets selected patient data as the first portion. Sheth Col. 4, Ln. 60-65 teaches the uploaded data is a copy of the patient’s documents (selected patient data). Sheth Col. 18, Ln. 4 and Ln. 44 teach Fig. 13 defines sharing rules for data forms workflow, e.g. personal history, e.g. medical history (selected patient data).);
	to share the second portion of the aggregate healthcare record with the third client computing device at the third healthcare entity, the communication platform is configured to define an entity-specific copy of the aggregate healthcare record for the third entity including the shared information defined by the medical information sharing rules and not including linked information added or modified by a healthcare entity other than the third healthcare entity or entity-specific information owned by a healthcare entity other than the third healthcare entity (Fig. 18A-B and associated text teaches an automatic process for staff (users) of one healthcare facility (i.e., HC-1) to upload/export (share) authorized selected (patient) data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers, e.g. EHR (electronic health records system) of HC-3). The Examiner interprets selected patient data as a second portion. Sheth Col. 4, Ln. 60-65 teaches the uploaded data is a copy of the patient’s documents (selected patient data). Sheth Col. 18, Ln. 4 & 44 teach Fig. 13 defines sharing rules for data forms workflow, e.g. personal history, e.g. medical history (selected patient data).);

Re. CLAIM 7, Sheth/Reid teaches the system of claim 1, wherein the communication platform is further configured to:
	receive an indication from the second client computing device at the second healthcare entity that the first requested is accepted (Sheth Fig. 1&2A and associated text teaches a recipient individual or organization (Healthcare Facility-2, user-2, computing device-2). FIG. 35 shows signature page and confirmation of the action of delivery of user selected data with authorized recipients. The Examiner interprets a signature as indicating receipt, which indicates the shared data was accepted.);
	share the first portion of the aggregate healthcare record with the second client computing device at the second healthcare entity in response to receiving the indication from the second client computing device at the second healthcare entity that the first requested is accepted (Sheth Abstract teaches the process identifying an authorized recipient such that the authorized recipient is provided access to authorized user selected data from the data repository. The Examiner interprets identifying the authorized recipient as receiving an indication. Sheth Fig. 13 and associated text teaches user sharing (patient) data forms workflow. Sheth Fig. 17 and associated text teaches the user (at Healthcare Facility-2 using computing device-2) can receive a shared profile from another user and add that to her own profile set by redeeming a token or reject to receive such profile sharing (1352). The Examiner interprets a token as an indication.);
	receive an indication from the third client computing device at the third healthcare entity that the second requested is accepted (Sheth Fig. 1&2A and associated text teaches a recipient individual or organization (Healthcare Facility-3, user-3, computing device-3). FIG. 35 shows signature page and confirmation of the action of delivery of user selected data with authorized recipients. The Examiner interprets a signature as indicating receipt, which indicates the shared data was accepted.); and
	share the second portion of the aggregate healthcare record with the third client computing device at the third healthcare entity in response to receiving the indication from the third client computing device at the third healthcare entity that the second requested is accepted (Sheth Abstract teaches the process identifying an authorized recipient such that the authorized recipient is provided access to authorized user selected data from the data repository. The Examiner interprets identifying the authorized recipient as receiving an indication. Sheth Fig. 13 and associated text teaches user sharing (patient) data forms workflow. Sheth Fig. 17 and associated text teaches the user (at Healthcare Facility-3 using computing device-3) can receive a shared profile from another user and add that to her own profile set by redeeming a token or reject to receive such profile sharing (1352). The Examiner interprets a token as an indication.)

Re. CLAIM 8, Sheth/Reid teach the system of claim 1, wherein:
the shared information in the aggregate healthcare record includes demographic data associated with the given patient (Sheth Col. 3, Ln. 26 teaches a patient creating, updating, and sharing data stored in the patient’s data repository (aggregate healthcare record). Sheth Col. 4, Ln. 48-56 teaches completing personal information consisting of demographics (e.g. age and gender), payments, and other information. Sheth Abstract teaches user selected data is data from the data repository. Sheth Col. 3, Ln. 46 teaches sharing selected data. The Examiner interprets sharing the patient/user’s demographics.); and
the communication platform is further configured to automatically synchronize the […] data in the aggregate healthcare record across all entity-specific copies of the aggregate healthcare record (Col. 13, Ln. 62-67 teaches patient vitals recordings can be shared automatically with connected authorized user devices to allow the patient to bring actual readings (synchronize shared information including readings) over an extended time to healthcare providers (healthcare entities, such as the three healthcare facilities in Fig. 2A). Col. 10, Ln. 32-34 teaches one copy of the patient data which is shared (to an individual recipient or organization of Fig. 13).) responsive to detecting that a user at a given one of the three or more healthcare entities has added or modified demographic data in the entity-specific copy of the aggregate healthcare record for the given healthcare entity (Fig. 17 and associated text teaches the workflow for adding/switching/sharing a profile (patient data). See also previous citations. The Examiner notes that only one of these is required for the claim to be met.)

Sheth/Reid does not explicitly teach to automatically synchronize the demographic data.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of demographic information with teaching of Sheth/Reid since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the demographic data for the patient vitals recordings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 9, Sheth/Reid teaches the system of claim 1, wherein the communication platform is further configured to:
push an alert notification to the three or more healthcare entities responsive to detecting that a user at a given one of the three or more healthcare entities has added or modified linked information in the aggregate healthcare record (Sheth Col. 14, Ln. 43-46 teaches a push function for information dataflows from authorized recipient to the patient/user (authorized user). Reid Claim 23 teaches a mechanism for enabling push notifications to indicate new file availability (in Sheth’s patient’s data repository). The Examiner interprets the receivers of Reid’s sent push notifications as at least Sheth’s three exemplary healthcare facilities.); and
refrain from pushing an alert notification to the three or more healthcare entities responsive to detecting that a user at a given one of the three or more healthcare entities has added or modified entity-specific information in an entity-specific copy of the aggregate healthcare record defined for the given healthcare entity (Sheth Col. 14, Ln. 43-46 teaches a push function for information dataflows from authorized recipient to the patient/user (authorized user). Reid Claim 23 teaches a mechanism for enabling push notifications to indicate new file availability (in Sheth’s patient’s data repository). The Examiner notes enabling/disabling the mechanism of push notifications are two mutually exclusive events. The Examiner interprets disabled push notifications as refraining from sending push notifications. The Examiner notes that in an analogous method claim 18, the “refrain step” would be considered a contingency step and would not be required to occur (as explained in the rejection of claim 18 below).)

Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 10 is analogous to 

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 2. Since claim 11 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 3. Since claim 12 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claim 4. Since claim 13 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 14 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 15 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a method, which is technically corresponding to claim 7. Since claim 16 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Re. CLAIM 17, the subject matter of claim 17 is essentially defined in terms of a method, which is technically corresponding to claim 8. Since claim 17 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of a method, which is technically corresponding to claim 9. Since claim 18 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.
Further, the Examiner notes that the “refraining from…” step is a contingency step, which is not required to occur since the “pushing” step (i.e., the previous step) is met. The “refraining from…” step is contingent upon the optional disabling of the push notification mechanism, which Reid teaches is optionally enabled to perform the not required to be met. Were the last step required to be met, the Examiner would reject the “refraining from…” step in claim 18 with the prior art references cited above and in the PTO-892 form.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a manufacture (i.e., non-transitory CRM), which is technically corresponding to claim 1. Since claim 19 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 20 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.




Response to Arguments
Claim Objections
Regarding the objection(s) to Claims 5 and 14, the Applicant has amended these claims sufficiently to remedy the issues. The claim objections for claims 5 and 14 are hereby withdrawn; however, a new claim objection has been added as necessitated by amendment.

Claim Interpretation
Regarding claims 1 and 5-9, the Applicant has decided to remark upon the invocation of claim interpretation, which is not relied upon for rejections under 35 U.S.C. §112(b) in the current Office Action. The Applicant’s arguments have been considered but are not persuasive. The claim language has been interpreted by the Examiner to invoke 112f. Applicant’s arguments are consistent this the Examiner’s interpretation; the structural features that correspond to the “communication platform” are those indicated in the interpretation and equivalents thereof. The Examiner is unclear what the Applicant is arguing as no associated rejection exists with respect to the interpretation.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“the claims are directed to a specific technological technique-using a dedicated communication channel that includes an aggregate health record and integrating the aggregate health record from multiple entities-to solve a technological problem arising in health care analytics: identifying and controlling access to medical information across multiple entities regarding a given patient in a useful and time-sensitive manner… Accordingly, the eligibility issue is resolved at Alice step one and claim 1 is not directed to an abstract idea” (Remarks, pg. 16).
Regarding (a), the Examiner respectfully disagrees. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. Only additional elements can provide either a practical application or inventive concept (“significantly more”). Further, the Examiner submits that utilizing a computer to perform an abstract idea in a faster (i.e., time-sensitive manner) or more accurate (i.e., useful) manner is utilizing a computer for what it was deigned to do and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. The Examiner notes that “dedicated communication channel” is a broad term that can be interpreted e.g. as electrical wiring. 
Further, the described “identifying and controlling access to medical information across multiple entities regarding a given patient in a useful and time-sensitive manner” is not a technical problem caused by the technological environment to which the claims are confined (a well-known, general-purpose computer). It is, at best, an administrative problem. Difficulty in sharing data between multiple healthcare entities existed well-prior 
“the claims are not directed to organizing human activity” (Remarks, pg. 16).
Regarding (b), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. The Examiner submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5). 
“the claims are directed to an improvement in healthcare analytics technology. Indeed, representative claim 1 recites a communication platform between three or more healthcare entities that provide services to a given patient, an aggregate healthcare record containing data entered by users at those three or more healthcare entities, and identifying and controlling access to that aggregate healthcare record via a dedicated communication channel with specific medical information sharing rules” (Remarks, pg. 16).
Regarding (c), the Examiner respectfully disagrees. The Examiner respectfully submits that at most a communication platform is a combination of general computer(s) and/or general computer component(s). If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. MPEP 2106.04(d)(1). The Examiner submits that the communication platform is recited at a high level of generality and as such and is a combination of one or more generic computers and/or one or more generic computer components. The use of the communication platform for establishing, detecting, and sharing, as drafted, does not provide an improvement within the meaning of that word; the communication platform is not made to physically run faster, utilize fewer resources, or run more efficiently. There is no described improvement to the communication platform, and there is no other technology claimed that may or may not be improved. Further, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.
“the claims are not directed to automatically synchronizing information” (Remarks, pg. 16).
Regarding (d), the Examiner respectfully submits that it appears the Applicant is alleging that “automatically synchronizing” recited in claim 17 is not an additional element to be considered by the Examiner. The Examiner notes only additional 
“The specification supports that the claims are directed to a technological solution to a technical problem-that is, providing a medical informatics system that identifies and controls access to medical information across multiple entities regarding a given patient in a useful manner” (Remarks, pg. 17).
Regarding (e), in response to applicant's argument that the Specification supports the claims, it is noted that the features upon which applicant relies (i.e., a medical informatics system) are either not recited or not recited as described in the quoted remark. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the Examiner respectfully submits that the instant Application claims are not affecting (i.e., controlling) another technology within the meaning of Diamond v. Diehr. The Application of an abstract idea via a general-purpose computer, alone or in combination, cannot provide a Practical Application or Significantly More. See Alice Corp.
“solving these weaknesses in conventional medical informatics systems and provides a framework for multiple healthcare entities using "dedicated patient communication channels, rule-based information sharing, synchronization techniques, and push notifications described herein, …." Id at [0140]” (Remarks, pg. 17).
Regarding (f), the Examiner respectfully disagrees. The Examiner submits that the argued features that are recited in the claims have been considered in the basis of rejection. The additional element of the dedicated communication channel(s) are considered extra-solution activity without significantly more. Rules are part of the identified abstract idea, not additional elements, and cannot provide either practical application or significantly more. Applicant appears to not consider “automatically synchronizing” recited in claim 17 as an additional element. Only additional elements can be considered for practical application or significantly more. Regardless, the Examiner has considered “automatically synchronizing” as generally linking the abstract idea to a technological environment as well as well-understood, routine, conventional activity. 

Regarding the rejection of Claims 2-9, 11-18, and 20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

Regarding (a), the Examiner respectfully disagrees. The Examiner respectfully submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Sheth in view of Reid renders obvious the argued features. Sheth Fig. 18-B teaches setting (defining) rules (medical information sharing rules). There is no description in the disclosure of what the rules are; under BRI, Sheth teaches rules. Sheth Fig. 18-B also teaches data including forms, recordings, and profiles (i.e., an aggregated health record) can be automatically exported into a healthcare record platform. The Examiner submits that data that is manipulated (e.g. shared or linked) requires rules for such manipulation of the data on a computer. Sheth Col. 13, Ln. 62-67 teaches information that is automatically shared (i.e., shared information). Sheth Fig. 2A and Col. 10, Ln. 10-22 teaches information that is accessed (i.e., linked information). Sheth Fig. 2-B teaches information which is loaded into a healthcare record platform but not necessarily shared with or accessed (i.e., entity-specific information).
	(b) “Nothing in this passage or elsewhere in Sheth describes an aggregate healthcare record that includes information owned by one of three or more healthcare entities and that is neither synchronized between the three or more healthcare entities nor visible to users at a healthcare entity other than a healthcare entity that owns the 
Regarding (b), the Examiner respectfully disagrees. Given broadest reasonable interpretation, Sheth in view of Reid renders obvious the claimed features. Sheth Fig. 2-B teaches information which is not necessarily entered/loaded into a healthcare record platform (i.e., entity-specific information). Likewise, such information that is entered into a healthcare record platform is not necessarily shared with another entity or accessed by another entity (i.e., entity-specific information).
	(c) “the "platform data export rules" described by Sheth do not teach the medical information sharing rules of Applicant's claim” (Remarks, pg. 22).
Regarding (c), the Examiner respectfully disagrees. Given broadest reasonable interpretation in light of the Specification, the recited “medical information sharing rules” are merely “rules”, which Sheth teaches by disclosing “platform data export rules”. Further, the combination of Sheth and Reid to teach a rules repository is thereby considered proper. Alternately, Sheth Fig. 1 teaches a computer, which can be interpreted as a structural element containing the rules, i.e., a rules repository.
	(d) “the "detecting" noted in the Abstract of Sheth is described in terms of a data entry normalization process as follows: "the process inserting previously entered data where a subsequent request for data from the authorized user for entry of the same data is detected." This teaches nothing about detecting a request from a client computing device operated by a user at one healthcare entity to share information 
Regarding (d), the Examiner respectfully disagrees. Given broadest reasonable interpretation, teachings of Sheth in view of Reid render obvious the argued features. For example, Sheth at Abstract teaches detecting a request for data and sharing data with an authorized recipient, which is not necessarily a first or a second request. Reid [0008] teaches multiple requests. The combination of Sheth and Reid teaches multiple requests for data are detected. Fig. 1 teaches the user devices 20. These devices are used by a user of Fig. 1 to share data. See also the basis of rejection. The Examiner notes “a person other than a given patient” is a negative limitation subject to 112a and rejected for new matter.
	(e) “Applicant again asserts… much less different portions … two other healthcare entities” (Remarks, pg. 26).
Regarding (e), the Examiner submits that the claims are rejected as being unpatentable over Sheth in view of Reid as necessitated by amendment.
	(f) “Applicant asserts, however, that the first and second requests of Applicant's claim are not "file access requests" that "initiate the receiving process for patient data" in which an authorized recipient requests and then receives patient data, as taught by Reid. Instead, the first request is a request … to share information associated with the given patient with one or more users at a second one of the three of more healthcare entities over the dedicated communication channel and the second request is a request … to share information associated with the given patient with one or more users at a third one of the three of more healthcare entities over the dedicated communication channel” (Remarks, pg. 27).
Regarding (f), the Examiner respectfully submits the basis of rejection. Given broadest reasonable interpretation, teachings of Sheth in view of Reid render obvious the argued features. Sheth Abstract teaches a request for data from the authorized user for entry of the data. Sheth Abstract continues, teaching identifying an authorized recipient such that the authorized recipient is provided access to authorized user selected data and the data is to be shared with the authorized recipient. Reid teaches multiple requests. 
“Reid fails to disclose, teach, or suggest…” (Remarks, pg. 27-28). 
Regarding (g), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See also Regarding (f).

Regarding the rejection of Claims 2-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.
 



Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Raduchel et al. (US 2017/0161439) for teaching records access and management.
Schlapfer et al. (US 2017/0048323) for teaching automatic updating of care team assignments in electronic health record systems based on data from voice communication system.
Herz et al. (US 7,630,986) for teaching secure data interchange.
Hussam (US 2013/0018671) for teaching a web-based patient portal.
Martin et al. (US 8,510,126) for teaching patient monitoring.
Ciechanowski (US 8,521,564) for teaching collaborative healthcare information collection.
Haudenschild (US 6,665,647) for teaching an enterprise healthcare management system and method.
Perez et al. (US 10,542,004) for teaching to provide notifications to authorized users.
Napora et al. (US 10,438,694) for teaching the management of medical workflow.
Rybkin (US 9,058,635) for teaching medical patient data collaboration system.
Fierer et al. (US 10,790,050) for teaching aggregation servers providing information based on records from a plurality of data portals.
Moore (US 8,566,115) for teaching the syndication of surgical data in a healthcare environment.
Chawla et al. (US 9,633, 404; also, US 9,904,766) for teaching secure co-browsing of patient records on communication devices; also, collaboration for sharing patient records on low computing resources on communication devices.
Ting et al. (US 10,332,625) for teaching coordination of communications among healthcare providers.
Lucas et al. (US 10,395,772) for teaching mobile supplementation, extraction, and analysis of health records.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W./Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626